DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.  The following is an examiner’s statement of reasons for allowance.
The prior art of record, taken singly or in combination, does not disclose the newly amended limitations of claim 1, when taken in combination with the rest of the claim elements.
To elaborate briefly on the above, what is Applicant claiming?  He is claiming a vertical structure of 1) epitaxial source/drain (FIG. 10B, for example; 210B); 2) a metal source/drain contact (602/702 structure); and a 3) Middle of the line (MOL) contact with a “downward extended portion” (1080).   The interesting part is the claimed “insulating material”.   The specific insulator being claimed is a tiny leftover insulator 980.  THAT is what Applicant is claiming as his specific invention.   A leftover part of “self-aligned cap” insulator (deposition is shown in FIG. 9; a different part of the same claimed insulator is “directly above” gate 204B, for example).  The prior art does not disclose that particular leftover insulator in the best art that Examiner has available and therefore the claim is indicated as allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on Notice of References Cited, attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Nguyen can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
02/12/22

/MOUNIR S AMER/Primary Examiner, Art Unit 2894